Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Eric Figueroa (Reg. # 64712) on 3/13/2020 (interview summary as attached with previous notice of allowance on 3/35/2020).

The application has been amended as follows: (Same as indicated in previous notice of allowance on 3/25/2020)

1.	(Currently Amended)	A method of wireless communications for a base station, comprising:
determining a frame structure for narrowband communications comprising a frequency-division duplex (FDD) mode or a time-division duplex (TDD) mode and a particular TDD frame structure for narrowband communications from a group of TDD frame structures; and
transmitting a secondary synchronization signal (SSS) using the TDD frame structure determined for the narrowband communications, the SSS being transmitted at a periodicity of 2 or more frames, the SSS being transmitted in a different subframe number and in a different frame than a primary synchronization signal (PSS), the PSS being transmitted at a periodicity of 2 or more frames in one of an even numbered or odd numbered frame, and the SSS being transmitted in the other of the even numbered or odd numbered frame;
wherein the PSS and the SSS are transmitted using different narrowband carriers. 



3.	(Previously Presented)	The method of claim 1, further comprising:
transmitting the PSS using the TDD frame structure determined for the narrowband communications.

4.	(Original)	The method of claim 3, wherein: 
	the PSS is transmitted using a particular subframe;
the PSS is not transmitted in every frame; and
the SSS is transmitted using the particular subframe in at least one frame in which the PSS is not transmitted.

5.	(Previously Presented)	The method of claim 1, wherein: 
at least one common subframe in each TDD frame structure in the group of TDD frame structures is configured as a downlink subframe; and
	the SSS is transmitted using the at least one common subframe in the TDD frame structure determined for the narrowband communications. 



7.	(Previously Presented)	The method of claim 2, wherein at least one of the periodicity associated with transmitting the SSS, a location in time associated with transmitting the SSS, or a location in frequency associated with transmitting the SSS is related to the TDD frame structure associated with narrowband communications.

8.	(Original)	The method of claim 3, wherein:
the PSS is transmitted using a particular subframe; and
the SSS is transmitted using a subframe other than the particular subframe.

9.	(Previously Presented)	The method of claim 8, further comprising:
	determining an SSS sequence and a predetermined distance between transmitting the PSS and SSS, at least one of the SSS sequence or the predetermined distance configured to convey information associated with the narrowband communications to a user equipment, the information including at least one of the TDD mode, the FDD mode, the TDD frame structure determined for narrowband communications, a bandwidth associated with the TDD mode, or a frequency offset of a first carrier used to transmit a physical broadcast channel (PBCH) or system information block (SIB) relative to a second carrier used to transmit one or more of the SSS or the PSS.


means for determining a frame structure for narrowband communications comprising a frequency-division duplex (FDD) mode or a time-division duplex (TDD) mode and a particular TDD frame structure for narrowband communications from a group of TDD frame structures; and
means for transmitting a secondary synchronization signal (SSS) using the TDD frame structure determined for the narrowband communications, the SSS being transmitted at a periodicity of 2 or more frames, the SSS being transmitted in a different subframe number and in a different frame than a primary synchronization signal (PSS), the PSS being transmitted at a periodicity of 2 or more frames in one of an even numbered or odd numbered frame, and the SSS being transmitted in the other of the even numbered or odd numbered frame;
wherein the PSS and the SSS are transmitted using different narrowband carriers. 

11.	(Previously Presented)	The apparatus of claim 10, wherein a periodicity associated with transmitting the SSS using the TDD frame structure is reduced or increased as compared to a periodicity associated with transmission of a second SSS for a FDD frame structure for narrowband communications. 

12.	(Previously Presented)	The apparatus of claim 10, further comprising:
means for transmitting the PSS using the TDD frame structure determined for the narrowband communications.

13.	(Original)	The apparatus of claim 12, wherein: 
	the PSS is transmitted using a particular subframe;
the PSS is not transmitted in every frame; and
the SSS is transmitted using the particular subframe in at least one frame in which the PSS is not transmitted.

14.	(Previously Presented)	The apparatus of claim 10, wherein: 
at least one common subframe in each TDD frame structure in the group of TDD frame structures is configured as a downlink subframe; and
	the SSS is transmitted using the at least one common subframe in the TDD frame structure determined for the narrowband communications. 

15.	(Previously Presented)	The apparatus of claim 14, wherein the group of TDD frame structures includes a subset of all TDD frame structures available for narrowband communications.

16.	(Previously Presented)	The apparatus of claim 11, wherein at least one of the periodicity associated with transmitting the SSS, a location in time associated with transmitting the SSS, or a location in frequency associated with transmitting the SSS is related to the TDD frame structure associated with narrowband communications.

17.	(Original)	The apparatus of claim 12, wherein:

the SSS is transmitted using a subframe other than the particular subframe.

18.	(Previously Presented)	The apparatus of claim 17, further comprising:
	means for determining an SSS sequence and a predetermined distance between transmitting the PSS and SSS, at least one of the SSS sequence or the predetermined distance configured to convey information associated with the narrowband communications to a user equipment, the information including at least one of the TDD mode, the FDD mode, the TDD frame structure determined for narrowband communications, a bandwidth associated with the TDD mode, or a frequency offset of a first carrier used to transmit a physical broadcast channel (PBCH) or system information block (SIB) relative to a second carrier used to transmit one or more of the SSS or the PSS.

19.	(Currently Amended)	An apparatus for wireless communications for a base station, comprising:
	a memory; and
	at least one processor coupled to the memory and configured to:
determine a frame structure for narrowband communications comprising a frequency-division duplex (FDD) mode or a time-division duplex (TDD) mode and a particular TDD frame structure for narrowband communications from a group of TDD frame structures; and
;
wherein the PSS and the SSS are transmitted using different narrowband carriers. 

20.	(Previously Presented)	The apparatus of claim 19, wherein a periodicity associated with transmitting the SSS using the TDD frame structure is reduced or increased as compared to a periodicity associated with transmission of a second SSS for a FDD frame structure for narrowband communications. 

21.	(Currently Amended)	The apparatus of claim 19, wherein the at least one processor is further configured to:
transmit the PSS using the TDD frame structure determined for the narrowband communications

22.	(Original)	The apparatus of claim 21, wherein: 

the PSS is not transmitted in every frame; and
the SSS is transmitted using the particular subframe in at least one frame in which the PSS is not transmitted.

23.	(Previously Presented)	The apparatus of claim 19, wherein: 
at least one common subframe in each TDD frame structure in the group of TDD frame structures is configured as a downlink subframe; and
	the SSS is transmitted using the at least one common subframe in the TDD frame structure determined for the narrowband communications. 

24.	(Previously Presented)	The apparatus of claim 23, wherein the group of TDD frame structures includes a subset of all TDD frame structures available for narrowband communications.

25.	(Previously Presented)	The apparatus of claim 20, wherein at least one of the periodicity associated with transmitting the SSS, a location in time associated with transmitting the SSS, or a location in frequency associated with transmitting the SSS is related to the TDD frame structure associated with narrowband communications.

26.	(Original)	The apparatus of claim 21, wherein:
the PSS is transmitted using a particular subframe; and
the SSS is transmitted using a subframe other than the particular subframe.

27.	(Previously Presented)	The apparatus of claim 26, wherein the at least one processor is further configured to:
	determine an SSS sequence and a predetermined distance between transmitting the PSS and SSS, at least one of the SSS sequence or the predetermined distance configured to convey information associated with the narrowband communications to a user equipment, the information including at least one of the TDD mode, the FDD mode, the TDD frame structure determined for narrowband communications, a bandwidth associated with the TDD mode, or a frequency offset of a first carrier used to transmit a physical broadcast channel (PBCH) or system information block (SIB) relative to a second carrier used to transmit one or more of the SSS or the PSS.

28.	(Currently Amended)	A non-transitory computer-readable medium storing computer executable code for a base station, comprising code to:
determine a frame structure for narrowband communications comprising a frequency-division duplex (FDD) mode or a time-division duplex (TDD) mode and a particular TDD frame structure for narrowband communications from a group of TDD frame structures; and
transmit a secondary synchronization signal (SSS) using the TDD frame structure determined for the narrowband communications, the SSS being transmitted at a periodicity of 2 or more frames, the SSS being transmitted in a different subframe number and in a different frame than a primary synchronization signal (PSS), the PSS being transmitted at a periodicity of 2 or more frames in one of an even numbered or odd ;
wherein the PSS and the SSS are transmitted using different narrowband carriers. 

29.	(Previously Presented)	The non-transitory computer-readable medium of claim 28, wherein a periodicity associated with transmitting the SSS using the TDD frame structure is reduced or increased as compared to a periodicity associated with transmission of a second SSS for a FDD frame structure for narrowband communications. 

30.	(Previously Presented)	The non-transitory computer-readable medium of claim 28, further comprising code to:
transmit the PSS using the TDD frame structure determined for the narrowband communications.

31.	(Previously Presented)	The non-transitory computer-readable medium of claim 30, wherein: 
	the PSS is transmitted using a particular subframe;
the PSS is not transmitted in every frame; and
the SSS is transmitted using the particular subframe in at least one frame in which the PSS is not transmitted.

32.	(Previously Presented)	The non-transitory computer-readable medium of claim 28, wherein: 

	the SSS is transmitted using the at least one common subframe in the TDD frame structure determined for the narrowband communications. 

33.	(Previously Presented)	The non-transitory computer-readable medium of claim 32, wherein the group of TDD frame structures includes a subset of all TDD frame structures available for narrowband communications.

34.	(Previously Presented)	The non-transitory computer-readable medium of claim 29, wherein at least one of the periodicity associated with transmitting the SSS, a location in time associated with transmitting the SSS, or a location in frequency associated with transmitting the SSS is related to the TDD frame structure associated with narrowband communications.

35.	(Previously Presented)	The non-transitory computer-readable medium of claim 30, wherein:
the PSS is transmitted using a particular subframe; and
the SSS is transmitted using a subframe other than the particular subframe.

36.	(Previously Presented)	The non-transitory computer-readable medium of claim 35, further comprising code to:


37. (Canceled)

38. (New)	The method of claim 1, wherein the SSS is transmitted in a frame without the PSS.

End of amendment. 

Allowable Subject Matter
Claims 1-36, 38 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites a method of wireless communication for base station, including determining FDD or TDD mode and particular TDD frame structure for narrowband communication, and transmitting SSS using the determined frame 

Prior art on record Behravan teaches the determination of frame structure in TDD and specific parameters for SSS transmission including periodicity and subframe number. However, Behravan does not teach the PSS at periodicity of 2 or more frames, PSS-SSS being on alternate odd-even frames and the PSS and SSS being transmitted on different narrowband carriers. 

Prior art on record Liang teaches SSS being transmitted in different frame number, subframe number when considering one of the PSS and one of the SSS in fig 52. However, Liang does not teach the PSS and SSS being on different narrowband carrier. 

The prior arts on record, references considered from IDS and further search on prior art, fail to teach, alone or in combination, the above mentioned claim features, along with all other limitations as recited in claim 1, thus claim 1 is allowed. Independent claims 10, 19 and 28 recite similar allowable subject matter, thus allowed for the same reasons.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        1/12/2021